Citation Nr: 0411458	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg tibia and fibia fracture.

2.  Entitlement to service connection for residuals of a left 
wrist or thumb fracture.

3.  Entitlement to service connection for residuals of a 
maxillary surgery, to include a residual scar.

4.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Entitlement to service connection for residuals of a 
right eye injury.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty for at least 10 years, to 
include verified periods of active service from October 1979 
to July 1985, January 1989 to March 1989, and January 1991 to 
April 1991.  A Report of Separation and Record of Service 
shows he served in the Air National Guard of Tennessee and as 
a reserve of the Air Force from August 1987 to February 1996, 
at which time he enlisted in the California National Guard.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

In February 2000, the veteran filed claims of entitlement to 
service connection for right and left great toe disabilities.  
As these claims have not been adjudicated, they are referred 
to the RO for appropriate action. 

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In March 2001, the veteran stated that his 
eye trauma and facial surgery might be the cause of his 
headaches.  In his July 2002 substantive appeal, he listed 
the last issue as "headaches associated with eyes."  As the 
issue of entitlement to service connection for headaches has 
not been adjudicated on a secondary basis, it is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for headaches 
is deferred pending further development of the issues 
involving the TMJ and maxillary surgery residuals.  With the 
exception of the claims involving the right leg, left 
wrist/thumb, and hemorrhoids, the issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran does not currently suffer from hemorrhoids or 
fracture residuals of the left wrist or thumb or right tibia 
and fibia.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to service connection for 
residuals of a fracture to the left wrist or thumb have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The criteria for entitlement to service connection for 
residuals of a fracture to the right tibia and fibia have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA satisfied this duty prior to the 
initial adjudication of the claims, by means of April 2000 
and March 2001 development letters that informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claims; information and 
evidence that VA would seek to obtain on his behalf; and 
information or evidence that he was expected to provide.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that section 3.159(b)(1), explicitly, and section 5103(a), 
implicitly, require that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  The Court's statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA.  Further, section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  VAOPGCPREC 1-04.

The development letter sent to the veteran in March 2001 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Moreover, an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In April 2000, the RO requested information and/or 
evidence establishing the veteran's current disabilities.  
Although the veteran identified outstanding evidence related 
to other issues currently before the Board, he did not 
identify any post-service evidence that would substantiate he 
currently suffers from the disabilities addressed in this 
decision.  

Not all periods of active duty are verified; however, there 
is no reasonable possibility that verification of additional 
periods of active duty would aid in substantiating the claims 
decided herein in the absence of medical evidence 
establishing the veteran currently suffers from these 
disabilities.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Without evidence of a current disability, however, 
examination is not indicated.  38 C.F.R. § 3.159(c)(4)(A); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
the requirements of the VCAA have been met by the RO to the 
extent necessary.

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Here, the claims file is entirely devoid of 
post-service medical evidence pertaining to the veteran's 
claimed hemorrhoids and fracture residuals.  While there is 
indication of in-service occurrence, there is no competent 
evidence that the veteran currently suffers from a chronic 
hemorrhoid disability or that his extremity fractures 
resulted in any current residual symptomatology.  In the 
absence of any such evidence, the Board must conclude that a 
current hemorrhoid or fracture residual disability does not 
exist.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In April 
2000, the RO specifically requested information and/or 
evidence regarding pertinent evidence of current disability, 
but the veteran did not provide information or evidence for 
these claims.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claims, 
and they must be denied.  


ORDER

Service connection for hemorrhoids is denied.

Service connection for residuals of a fracture to the left 
wrist or thumb is denied.

Service connection for residuals of a fracture to the right 
tibia and fibia is denied.




REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

There are outstanding records VA must obtain.  See 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA cannot 
determine if a disability was incurred in or aggravated by 
service if VA has not verified all periods of active service.  
The available service records confirm certain, but not all, 
periods of active duty.  The most recent separation report 
shows the veteran enlisted in the California National Guard 
in approximately 1996; and there are no records of that 
service, which may establish additional periods of active 
duty.  VA should attempt to verify all periods of active 
service.  

Additionally, as noted by the RO in a March 2001 deferred 
rating decision, the service medical records are also 
incomplete.  The record shows the veteran has an extended 
period of reserve duty beginning in the late 1980s and likely 
continuing until the present time.  In response to the RO's 
March 2001 development letter, the veteran identified that 
follow-up treatment and/or evaluation for his eye and hearing 
loss disabilities are conducted at military installations.  
Specifically, he indicated that his left and right eyes have 
been followed from 1978 to the present, with records kept by 
the 129th Medical Squadron in Moffett Field, California.  He 
reported that his hearing loss and tinnitus have been 
followed from 1996 to the present by the 129th Medical 
Squadron.  He also indicated hearing loss and tinnitus were 
followed from 1987 to 1996 by "164 TAC Clinic" in Memphis, 
Tennessee, which may be the medical facility associated with 
his reserve duty in Tennessee. 

With respect to the claims involving the TMJ and maxillary 
surgery residuals, the veteran has identified private medical 
evidence not of record.  While there are North Bay Health 
Care (Vacavalley Hospital) records in the claims file dated 
in June 2000, the veteran indicated in a release form that he 
was treated by a Dr. G. K. Valamudi from December 1996 to the 
present at that facility.

Accordingly, this case is REMANDED for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  Make arrangements to verify all 
periods of active duty, including all 
periods of active duty for training, and 
obtain the veteran's complete service 
record, including all outstanding 
personnel and medical records, including 
any records from the California National 
Guard.  Specifically attempt to obtain 
service medical records from the 129th 
Medical Squadron in Moffett Field, 
California, and "164 TAC Clinic," in 
Memphis, Tennessee.

3.  Request from North Bay Healthcare's 
Vacavalley Hospital treatment records 
from December 1996 to the present.  If 
these records do not exist, that fact 
should be noted in the claims file.

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If any of the 
decisions with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


